Appeal from an order of the Family Court, Niagara County (David E. Seaman, J.), entered April 24, 2006 in a proceeding pursuant to Family Court Act article 10. The order adjudged that the child is a neglected child and granted the paternal grandmother sole custody of the child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Family Court. Present—Scudder, EJ., Hurlbutt, Lunn, Fahey and Pine, JJ.